Mercure, J. P.
Appeal from an order of the Family Court of Chemung County (Castellino, J.), entered June 7, 1996, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to, inter alia, find respondent James MM. in violation of an order of protection.
During the pendency of a neglect proceeding, Family Court *893issued a temporary order of protection providing, as relevant here, that respondent James MM. (hereinafter respondent) “stay away from [his four children] at all times, at * * * their residence and place of employment, or wherever they may be” (emphasis in original). Based upon evidence placing respondent in the area of the children’s home and school, Family Court found that respondent violated the terms of the order of protection and sentenced him to a six-month jail term. Respondent appeals.
We affirm. First, we are wholly unpersuaded that the order of protection was not sufficiently clear to put respondent on notice of the conduct required of him. Family Court explicitly found that respondent (1) was in the children’s residence on August 7, 1995, (2) was on two occasions in the area of their school, i.e., near the playground and around the perimeter of the school, while school was in session, (3) talked with one of his children on September 15, 1995 at a site only two houses from the children’s residence, and (4) was on the front porch of the children’s residence on September 27, 1995. Under the circumstances, respondent’s attack on Family Court’s failure to define the term “stay away from” (“Does this mean one micron away or one mile away?”) is vacuous.
Finally, we have considered respondent’s remaining argument, that Family Court’s order should be reversed because the children’s Law Guardian was late for the evidentiary hearing, and find it to be meritless (see, Matter of Colleen CC., 232 AD2d 787 [neglect proceeding]; cf., Matter of Miller v Miller, 220 AD2d 133 [custody proceeding]).
Crew III, White, Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs.